On Rehearing.
The opinion of the Court was delivered by
Fenner, J.
Much reflection on the issues involved in this impor • tant case has brought us to the following conclusions, viz :
1. Act No. 12 of 1875, which devolved upon the State Board of Assessors the exclusive duty of making assessments for the city as well as the State, did not, in terms or by implication, abolish or repeal the distinctions established by existing tax laws between the subjects ot taxation, falling under the taxing power of the State and of the city respectively. Thus act No. 7 of 1870 exempted from city taxation household goods to the value of one thousand dollars, and incomes not exceeding one thousand dollars per year, while Act No. 42 of 1871 exempted from taxation only five hundred dollars of household goods, and either exempts or taxes no income whatever. These laws the Board of Assessors were bound to respect. Hence the contention that, under Act No. 12 of 1875, there must be but one assessment for the city and State, and that the assessment roll of the one must be an exact copy aud counterpart of the other, is without foundation.
In this particular case, the assessors seem to have construed their duty under the law, to be to assess for State taxation the entire capital of the corporation invested in the State, including eighty-eight uiiles of road-bed within the State limits, while, for city taxation, they assessed only the capital invested and employed in the city of New Orleans.
Under this view of tho law, the assessments necessarily differed materially. In fact, tlie State assessment amounted to $4,000,000, while that for the city amounted only to $1,063,200.
Does the defendant contend that the assessment for the city should have conformed to that for the State 1 If so, it complains with had grace and without reason, because the non-conformity results to its *48benefit iu a saving of nearly $3,000,000 worth of property from taxation. Loos it contend that the State assessment should have conformed to that for the city 7 Tf so, it might furnish strong grounds for opposing the State assessment, but would be a con.fes.iion of the correctness of that for the city. The mere fact that they differ cannot, of itself, furnish ground for contesting either.
It is proper to observe that the assessment under consideration was made in 1876 for the year 1877, and onr remarks have no application to the system prevailing under the Constitution of 1879 and the legislation thereunder.
2. The objection that the assessment is void for lack of description of the property assessed is untenable.
The description consists iu the word “ capital.” The law required no further description. It authorized the assessment under that head of all capital of a corporation “not invested in real estate,” and did not require a description of the particular property in which it was invested. Act 42 of 1871, sections 34 and 35.
The legality of such assessments has been sustained by this Court, which said, in one case, “the assessment of the 'capital’ of a corporation cannot in the nature of things, particularize each and every article and element of value entering therein. It must, of necessity, be assessed, to a great extent, in general terms, and so far as we can per¿eive, no distinction exists iu law between corporations whose capital is all in money and those whose capital consists of property, privileges and franchises.” N. O. and Carrollton R. R. Co. vs. Assessors, 32 Ann. 21; N. O. Gaslight Co. vs. Assessors, 31 Ann. 477.
Hence the objection of defective description is untenable.
3. The foregoing disposes of all objections which go to the inherent validity of the assessment as a basis for any taxation whatever.
The remaining objections only attack the amount of valuation and if sustained, would not destroy, but merely reduce the assessment of defendant’s “capital,” They are, iu other words, complaints of exessive valuation. They raise several interesting and perplexing questions ; but we are clearly of opinion that such questions cannot be agitated in this proceeding, which, is a suit for a tax.
Sections 45 and 50 of Act 42 of 1871 and Act 12 of 1875 (which latter continued in the assessors “all powers heretofore prescribed by law”) vested the power of correcting errors of assessment in the Board of Assessors, and provided, that, “they shall decide all contested cases and their decision Shall be final as to the valuations in said assessment rolls.”
*49It is contended, that this provision did not apply to assessments for the city, and, also that it is unconstitutional. We have no call to determine these questions now and here; for were we to assert the right of the tax-payer, injured in this regard, to claim judicial review of the action of the assessors, it is obvious that his action must be directed against the Board of Assessors, and that he cannot set up such injury as a defense to a suit for the tax by the city of New Orleans. The city did not make the assessment and had no power to correct it. The question is one exclusively between the tax-payer and the Board of Assessors whose action is called in question and whose decision is to be reviewed.
See Cooley on tax, p. 528 and note 4. No authority is needed to support so self-evident a proposition.
Tiie mistake of the judge a quo in assigning, in his reasons for judgment, an erroneous reason for refusing to consider questions of excessive valuation, does not effect the correctness of his conclusion. As the grounds of this decision have now been passed on for the first time, we deem it proper to reserve the right of defendant to apply for a rehearing within the usual delay. Our former decree herein is, therefore, now annulled and set aside and it is now ordered that the judgment appealed from be affirmed.